     Case 19-01092    Doc 21      Filed 02/20/20 Entered 02/20/20 16:16:51            Desc Main
                                    Document     Page 1 of 9



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               EASTERN DIVISION
____________________________
IN RE:                         )
                               )          CHAPTER 7
JOANNE N. LUNN                 )          CASE NO. 19-11275 MSH
                               )
                  Debtor       )
____________________________
PAULA FRUMAN                   )
                               )
                  Plaintiff    )          ADVERSARY PROCEEDING
                               )          NO. 19-01092
vs.                            )
                               )
JOANNE N. LUNN                 )
                               )
                  Defendant    )
____________________________

  REPLY OF JOANNE N. LUNN TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT

         Whether or not the Defendant, Joanne N. Lunn (“Lunn” or “Defendant”) is entitled to

have her Motion for Summary Judgment (the “Motion”) allowed as a matter of law relies solely

on whether or not res judicata requires this Court to determine whether or not the Plaintiff has a

nondischargeable final judgment from the Suffolk County Superior Court (“Superior Court”)

which bars the Plaintiff from relitigating what the Superior Court has already resolved in an

attempt to obtain a different result where there are no material facts in dispute.

         Pursuant to Plaintiff’s Opposition to Defendant’s Motion For Summary Judgment (the

“Opposition”), the parties are in agreement that at least the following facts are undisputed:

1.       In 2013, Fruman brought suit in Suffolk Superior Court, C.A. No. 1384CV02976, (the

         “Suit”) against Jay Pabian, Pabian & Russell, LLC (“Pabian Defendants”) and Joanne

         Lunn.



                                                  1
     Case 19-01092      Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51              Desc Main
                                     Document     Page 2 of 9



2.       The Suit sought damages for alleged malpractice committed by the Pabian Defendants

         and for damages caused by “Lunn’s Pattern of Fraud in Connection with JT Electronics”

         (see Exhibit “A”, pages 18 - 32).

3.       The Suit also sought alleged claims for breach of fiduciary duty, breach of contract and

         infliction of emotional distress against Lunn (see Exhibit A, pages 34 – 39).

4.       Both parties participated in discovery and the trial.

5.       After a full trial, the verdict reached by the jury determined that there was a breach of

         fiduciary duty by Lunn to Fruman which caused the Plaintiff damages amounting to

         $10,000.00 (see copy of Exhibit “C”, page 1).

6.       All of the remaining damages in the amount of $350,000.00 was allotted by the jury to

         the breach of contract claim (see Exhibit “C”, page 2).

7.       Lastly, the jury decided that there was not intentional infliction of emotional distress

         caused by Lunn and therefore found no damages for that claim (see Exhibit “C”, page 3).

8.       Based on these findings, a Judgment on Jury Verdict entered for Fruman on March 8,

         2017 in the total amount of $514,369.00 which consists of $360,000.00 in damages plus

         the remainder for interest and costs (see Exhibit “D”).

9.       On April 17, 2019, Lunn filed this case originally as a Chapter 13 Bankruptcy. On May 2,

         2019, she filed a Motion to Convert Case From Chapter 13 to Chapter 7 which was

         allowed by Judge Feeney on May 3, 2019.

10.      The Fruman judgment in the amount of $514,369.00 is included on Lunn’s Schedule E/F

         is an unsecured claim.

         In addition, there is no valid reason for Fruman to dispute Defendant’s statement that

Jeffrey Fruman (“Jeff”) died from an overdose while on a business trip in Hong Kong on March



                                                   2
  Case 19-01092        Doc 21      Filed 02/20/20 Entered 02/20/20 16:16:51               Desc Main
                                     Document     Page 3 of 9



12, 2013 whereas Fruman’s own pleadings in the previous Suit states on page 12, paragraph 47

that “a report from Hong Kong authorities suggests that Jeffrey Furman’s cause of death was the

adverse effects of certain drugs” (Exhibit “A”). As for the remainder of the asserted undisputed

facts, please see the Affidavit of Joanne Lunn attached hereto as Exhibit “E”. There are no new

facts asserted in the adversary proceeding filed by Fruman in this Court.

        Without issues of material fact in dispute, the Court can proceed to determine the issues

of law only. Since the original judgment was rendered by the Suffolk County Superior Court,

Massachusetts law governs the preclusive effect of that judgment. In re Lambert, 459 B.R. 519,

522 (2011), see also McCrory v. Spigel (In re Spigel), 260 F.3d 27, 33 (1st Cir.2001).

        Under Massachusetts law, “res judicata” covers both claim preclusion and issue

preclusion. Id. citing Kobrin v. Bd. of Reg. in Medicine, 444 Mass. 837, 832 N.E.2d 628, 634

(2005). As defined by the U.S. Court of Appeals for the First Circuit, “claim preclusion is based

on the idea that the precluded litigant had the opportunity and incentive to fully litigate the claim

in an earlier action, so that all matters that were or could have been adjudicated in the earlier

action on the claim are considered to have been finally settled by the first judgment.” In re

Sonus Networks, Inc. Shareholder Derivative Litigation, 499 F.3d 47, 56. Fruman’s statement

that principles of res judicata makes no sense in the present matter is baseless. It is contrary to

everything on record and Massachusetts law. Moreover, the assertion that the issues in this case

are not identical to those in the prior litigation, nor that the issue of fraud had been litigated is

beyond the pale of misrepresentation and simply an outright lie to this Court. The essential

element in all the accusations levelled by Fruman against Lunn in the previous action were all

about fraud and how her alleged fraud was also a breach of fiduciary duty to the Plaintiff and that

said fraudulent conduct was made with malice to harm Fruman.



                                                    3
  Case 19-01092        Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51             Desc Main
                                    Document     Page 4 of 9



       Fruman has already admitted that the previous action against Lunn was based on “Lunn’s

Pattern of Fraud” which was plead in detail in the previous Suit. Specifically, according to

Fruman, Jay Pabian and Pabian & Russell, LLC (the so-called “Pabian Defendants”) assisted

Lunn “to perpetrate and continue a pattern of fraudulent conduct that harmed Paula” and asserted

“Lunn stole a business” from Fruman. Exhibit “A” p.3 paragraph 5. She also asserted that “the

Pabian Defendants agreed and combined with Defendant Lunn to exclude Paula improperly from

the JT Electronics business” (Exhibit “A” p.15 paragraph 56) and that the Pabian Defendants

planned to terminate Fruman’s compensation from JT Electronics. According to Fruman, “they

intended to enable Defendant Lunn to continue to perpetuate a fraud …in a manner that would

exclude Paula from any benefits or value from JT Electronics (Exhibit “A” p. 17, paragraph 67).

       Then under the bolded heading “Lunn’s Pattern of Fraud in Connection with JT

Electronics” the allegations just against Lunn commence in paragraph 68 p.18 through

paragraph 122 p.28 of Exhibit “A” with numerous references to Lunn’s “false statements”,

creating “sham” documents, engaging in “fraudulent and oppressive conduct”, engaging in a

“criminal enterprise to perpetrate a pattern of fraud”, “criminal racketeering” . Despite all these

accusations, no criminal charges were ever brought by any party against Lunn. However, it is

clearly evident from Fruman’s previous Suit that she not only had the opportunity but did indeed

actually fully litigate all possible theories that she had or could have had against Lunn for all

sorts of fraud. The current Complaint specifically references that in paragraph 64 that “The

Suffolk Superior Court action expressly alleged Lunn engaged in fraud. The pleadings in that

action are replete with allegations supporting the claim that Lunn acted fraudulently”.

       Fruman clearly presented her entire case and theories in the previous litigation and

therefore had the opportunity to instruct the jury to find whether or not Lunn committed fraud



                                                  4
  Case 19-01092       Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51             Desc Main
                                   Document     Page 5 of 9



against Fruman. The problem for Fruman is that while all those allegations were in fact asserted,

the jury verdict from the Suffolk Superior Court simply did not find that Lunn committed fraud

or intentionally caused Fruman harm (See Exhibit “C”). Consequently, Fruman must be held to

her pleadings for not only for what she actually pleaded but for what she could have pleaded in

the previous suit as well, so that a debtor is not burdened with having to respond to serial

complaints. See In re Sonus Networks, Inc., Shareholder Derivative Litigation, 499 F.3d 47, 61

(2007). Claim preclusion properly bars Fruman from getting a second chance to relitigate her

claims against Lunn for fraud, fraud or defalcation while acting in a fiduciary capacity,

embezzlement or larceny or for willful and malicious injury to her property as Fruman already

accused Lunn of all of this things that have already been fully litigated.

       Unless a debt falls into one of the exceptions to discharge listed in 11 U.S.C. §523, a

discharge in bankruptcy discharges all claims against a debtor. Breach of contract, contrary to

Fruman’s denial, falls squarely within the definition of claim under 11 U.S.C. §101(5) which

defines “claim” to mean a:

       (A) right to payment, whether or not such right is reduced to judgment, liquidated,
       unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
       equitable, secured or unsecured; or
       (B) right to an equitable remedy for breach of performance if such breach gives rise
       to a right to payment, whether or not such right to an equitable remedy is reduced
       to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
       or unsecured.

       In addition to the claim preclusion, Fruman is barred from relitigating her case against

Lunn under issue preclusion. Fruman’s Opposition to Lunn’s Motion for Summary Judgment

based on this issue cites nothing in support of why the four required elements of issue preclusion

also known as collateral estoppel are not applicable to the case at bar. The first two requirements

are irrefutable. Namely that (1) Fruman has obtained a final judgment against Lunn as entered by



                                                  5
  Case 19-01092         Doc 21    Filed 02/20/20 Entered 02/20/20 16:16:51             Desc Main
                                    Document     Page 6 of 9



the Suffolk County Superior Court decided after a full trial (this is an uncontested fact) and (2)

that Fruman and Lunn were both parties in the previous litigation (this is an uncontestable fact).

The only colorable argument Fruman can have is as to (3) that the issues raised here were

actually litigated in the previous action and (4) that those issue were essential to the previous

action.

          The argument seems to simply be a denial. However in reality, the allegations made by

Fruman in her adversary proceeding objecting to dischargeablity of Fruman’s debt by Lunn is

from paragraph 5 through paragraph 57 of said complaint, are identical to those she made in the

in the previous action in paragraph 68 – 119 (see Exhibit “A”). They are word for word exactly

the same with the only difference being the occasion reference to Fruman as Paula or Lunn as

Defendant Lunn. For issue preclusion to apply the issues only need to be substantially the same.

In re Sonus Networks, Inc., Shareholder Derivative Litigation, 499 F.3d 47, 62 (2007). That

standard is exceeded here as we are looking at identical issues being raised that are essential to

the entire case.

          Lunn was caught between Fruman (her former friend), Jeff Fruman’s estate

representatives (Jay Pabian and Todd Kamens) and Jeff’s father, Larry Fruman, in the battle for

control for JT Electronics (See Exhibit “E” and “F”, p.3). JT Electronics lost its value and

biggest client, Comcast which accounted for “95% of JT Electronics’ total service revenue” after

Jeff’s death (see Exhibit “F”, p.7). The Fruman’s led an international lifestyle and withdrew

$700,000.00 in compensation from JT Electronics. In addition, Jeff shortly before leaving for his

ill-fated trip to Hong Kong, Jeff Fruman withdrew $100,000.00 from JT Electronics (see Exhibit

F, p.11).




                                                  6
  Case 19-01092       Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51            Desc Main
                                   Document     Page 7 of 9



       After Jeff died, Lunn could not keep Fruman in the lifestyle she had become accustomed

to. Lunn became the only generator of revenue left at JT Electronics (Exhibit F. p.10). She tried

to keep the company afloat even though she did not have to stay as she had no employment

contract with JT Electronics and “was free to leave and take her industry contacts with her”

(Exhibit “F”, p.7). Nonetheless, because she was asked and out of loyalty to the company and

Jeff Fruman’s family, Lunn tried to hold the company together to the best of her ability “as the

business would likely not survive if she were to leave” (Exhibit F, p.11). Ultimately she had to

leave after being made the scapegoat for the fighting factions, much to the detriment of her own

mental health, finances and marriage (see Exhibit “G” attached hereto). After a years of

discovery culminating in a lengthy trial at which Lunn defended herself pro se because she could

no longer afford counsel, Lunn was found by a jury to not have intentionally caused emotional

distress harm to Fruman but that she had breached a contract and a fiduciary duty to the Plaintiff

(Exhibit “C”).

       Furthermore, while fraud was certainly alleged, no finding of fraud was made despite the

jury having all the issues before it. The only part of the judgment against Lunn that can possibly

be deemed nondischargeable is perhaps the finding of damages for breach of fiduciary duty in

the amount of $10,000.00. 11 U.S.C. §523(a)(4) excepts from discharge claims that were “for

fraud or defalcation while acting in a fiduciary capacity, embezzlement or larceny”. However the

Jury Verdict only says Lunn breached a fiduciary duty to Fruman and that said breach caused

damages in the amount of $10,000.00 (Exhibit “C” paragraph 1-3). It does not state the breach

was due to fraud, defalcation, embezzlement or larceny. Also, Plaintiff has failed to meet her

burden of proof regarding her assertion that she has a claim for “willful and malicious injury”

against Lunn where the jury specifically found that Lunn did not intentionally inflict emotional



                                                 7
  Case 19-01092        Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51               Desc Main
                                    Document     Page 8 of 9



distress on Fruman (Exhibit C, paragraphs 6 and 7). A party cannot act willfully and maliciously

if it does not have intent.

        Lunn is now merely seeking that this Court give the previous judgment the full faith and

credit required under 28 U.S.C. § 1738 which states “a judgment rendered in a state court is

entitled to the same preclusive effect in federal court as it would be given within the state in

which was rendered.” Id. at 56 (1st Cir. 2007). Lunn argues that doing so requires this Court find

that the Plaintiff had full opportunity to try the matters in the case at bar in the previous litigation

and that the final judgment that entered was by the Suffolk County Superior Court is

dischargeable as a matter of law.

        Wherefore the Defendant, Joanne N. Lunn, respectfully requests that this Honorable

Court allow the relief she has requested in her Motion for Summary Judgment.

                                                        Joanne N. Lunn
                                                        by her attorney,

                                                        /s/ Honoria DaSilva-Kilgore
                                                        Honoria DaSilva-Kilgore, BBO# 564202
                                                        The Law Offices of
                                                        Honoria DaSilva-Kilgore, P.C.
                                                        2 Richard Street, P.O. Box 277
                                                        Raynham, MA 02767
                                                        (508) 822-3200
                                                        hdklaw@hdklawoffices.com




                                                   8
  Case 19-01092      Doc 21     Filed 02/20/20 Entered 02/20/20 16:16:51            Desc Main
                                  Document     Page 9 of 9



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               EASTERN DIVISION
____________________________
IN RE:                         )
                               )          CHAPTER 7
JOANNE N. LUNN                 )          CASE NO. 19-11275 MSH
                               )
                  Debtor       )
____________________________
PAULA FRUMAN                   )
                               )
                  Plaintiff    )          ADVERSARY PROCEEDING
                               )          NO. 19-01092
vs.                            )
                               )
JOANNE N. LUNN                 )
                               )
                  Defendant    )
____________________________


                                CERTIFICATE OF SERVICE

       I hereby certify that I have on this 20th day of February 2020, electronically served a copy

of the Reply Of Joanne N. Lunn To Plaintiff’s Opposition To Defendant’s Motion For

Summary Judgment attached hereto using the CM/ECF system on the following CM/ECF

participants:

John Fitzgerald                              Office of the U.S. Trustee

Peter J. Duffy                               on behalf of Paula Fruman



                                             /s/ Honoria DaSilva-Kilgore
                                             Honoria DaSilva-Kilgore, BB0#564202
                                             The Law Offices of
                                             Honoria DaSilva-Kilgore, P.C.
                                             2 Richard Street, P.O. Box 277
                                             Raynham, MA 02767
                                             (508) 822-3200
                                             hdklaw@hdklawoffices.com


                                                9
